                    UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA ex rel. )
NICOLE OLCOTT,                   )
                                 )
                Plaintiff,       )
                                 )
       v.                        )              Case No. 12-CV-605-TCK-FHM
                                 )
SOUTHWEST HOME HEALTH CARE, )
INC., KINNSER SOFTWARE, INC.;    )
and DR. ROGER LEE KINNEY,        )
                                 )
                Defendants.      )

                                 OPINION AND ORDER

      Plaintiff’s First Motion to Compel Southwest Home Health Care Inc., to Respond to

Relator’s Discovery Requests, [Dkt. 100], is before the court for decision. The time to

respond has expired and no response has been filed.

      Plaintiff’s First Motion to Compel Southwest Home Health Care Inc., to Respond to

Relator’s Discovery Requests, [Dkt. 100], is GRANTED. Defendant Southwest Home

Health Care Inc., shall immediately respond to Plaintiff’s discovery requests.

      SO ORDERED this 1st day of March, 2019.
